On Petition for Rehearing.
Felt, J.
7. Appellant now contends that the statement in the original opinion that there was no evidence of treatment of appellee by his physicians after he left the hospital, is unwarranted. It sets put in its brief on petition for rehearing certain items of evidence it alleges are in the record, to support its position. The statement in the opinion was made after a careful examination of the digest of the evidence given in appellant’s original brief and a reexamination of that brief shows that the statement made was fully Avarranted. This court does not search the record to reverse a judgment of the lower court.
8. Appellant may not on petition for rehearing raise new points not presented in its original brief, nor is it entitled to have its statement of the evidence modified or enlarged to present a point not made in its original *169brief nor mentioned in reply brief. There must of necessity be a limitation to the presentation of new matter if appeals are to be finally determined in any reasonable time. City of Evansville v. Senhenn (1898), 151 Ind. 42, 63, 47 N. E. 634, 51 N. E. 88, 68 Am. St. 218, 41 L. R. A. 728; Chicago, etc., R. Co. v. Coon (1911), 48 Ind. App. 675, 690, 93 N. E. 561, 95 N. E. 596; Armstrong v. Hufty (1901), 156 Ind. 606, 630, 55 N. E. 443, 60 N. E. 1080. Rule 22, clause 5, and Rule 23 of Supreme and Appellate Courts.
Petition for rehearing overruled.
Note. — Reported in 107 N. E. 689; 108 N. E. 971. As to what is an excessive verdict in an action for personal injuries not resulting' in death, see 16 Ann. Cas. 8; Ann. Cas. 1913 A 1361. As to the duty of a pedestrian to stop, look, and listen before crossing street railway tracks, see 3 Ann. Cas. 334. As to the difference in the degree of care required of a person crossing electric or street railway tracks in a city and in country districts, see 10 Ann. Cas. 336. See, also, under (1) 31 Cyc. 85; (2) 36 Cyc. 1571; 31 Cyc. 85; (3) 36 Cyc. 1646; (4) 36 Cyc. 1533; (5) 36 Cyc. 1638; 38 Cyc. 1782, 1814; (6) 13 Cyc. 130; (7) 3 C. J. 1409 ; 2 Cyc. 1014; (8) 3 Cyc. 214.